422 F.2d 401
June D. PETERSONv.William J. COX, Appellant, andCarl Hansen, Ind. & t/a Transport Helicopters, Inc.
No. 17987.
United States Court of Appeals, Third Circuit.
Argued on February 17, 1970.
Decided on March 31, 1970.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Charles R. Weiner, Judge.


1
Robert W. Sayre, Saul, Ewing, Remick & Saul, Philadelphia, Pa. (Joseph D. Calhoun, Media, Pa., on the brief), for appellant.


2
Rames J. Bucci, Bucci & Bucci, Philadelphia, Pa., for appellee.


3
Before KALODNER and VAN DUSEN, Circuit Judges, and FULLAM, District Judge.

OPINION OF THE COURT

4
PER CURIAM.


5
On this appeal the defendant Cox contends that the fact-findings made by the District Court in this non-jury trial are "clearly erroneous", and that the District Court applied erroneous legal standards in its disposition.


6
On review of the record we cannot say that the challenged fact-findings are "clearly erroneous", or that the District Court erred as a matter of law in entering judgment in favor of the plaintiff and against the defendant Cox.


7
The Order of Judgment of the District Court will be affirmed.